Citation Nr: 0639106	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-44 356 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in June 2006.  At the videoconference 
hearing it was confirmed that the veteran had formally 
withdrawn the appealed issues of service connection for 
peripheral neuropathy, and an increased rating for diabetes 
mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The crux of the veteran's appeal is service connection for 
coronary artery disease and hypertension secondary to the 
service-connected diabetes mellitus.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995); 38 C.F.R. § 3.310(b) (71 Fed. Reg. 52744 
(Sept. 7, 2006)).  Thus, service connection on a secondary 
basis may be granted when the disorder is proximately due to 
or the result of a disorder of service origin or when a 
service-connected disability aggravates a nonservice-
connected disability.  

In March 2005, a VA physician rendered an opinion regarding 
the etiological relationship between the veteran's coronary 
artery disease and hypertension and his service connected 
diabetes.  Scrutiny of the VA medical opinion shows that it 
is absent for any discussion concerning any aggravation of 
the claimed coronary artery disease or hypertension 
disabilities by the service-connected diabetes mellitus. As a 
result, further medical information in the form of a medical 
addendum is necessary to address any aggravation of his 
claimed heart disabilities.  
   
Accordingly, the case is REMANDED for the 
following action:

1.  Obtain a medical addendum from the 
VA physician who rendered the VA 
medical examination report and opinion 
in March 2005 regarding the etiology of 
the veteran's coronary artery and 
hypertension diseases.  The examiner is 
requested to provide a medical addendum 
indicating whether it is at least as 
likely as not (i.e., probability of 50 
percent) that any currently diagnosed 
coronary artery disease or hypertension 
is aggravated by the veteran's service-
connected diabetes mellitus.  If the 
previous examiner is unavailable, 
another physical examination of the 
veteran may be required to render the 
opinion, and such an examination should 
be scheduled.

2.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

